Title: Peter Laporte to Thomas Jefferson, 4 June 1819
From: Laporte, Peter
To: Jefferson, Thomas


          
             Charlottesville le 4 juin 1819
          
          Mr Laporte a L’honneur De présenter Ses respects a Monsieur Jefferson, le remercie De L’envoy de Sa farine de Son agneau et de toutes les peines qu’il a la bonté de prendre pour lui faire procûrer toutes les  Choses dont il a besoin; et En même tems accepte avec le plus grand plaisir le quartier De Bœuf que monsieur Jefferson a Eu la Complaisance D’engager pour lui.
         
          Editors’ Translation
          
            
               Charlottesville 4 June 1819
            
            Mr. Laporte has the honor of offering his respects to Mr. Jefferson and thanks him for his flour and lamb and for all the trouble he has so kindly taken in providing him with everything he needs. At the same time he accepts with the greatest pleasure the quarter of beef that Mr. Jefferson has obligingly secured for him.
          
        